MEMORANDUM **
Richard J. Glair appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1985 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Rutledge v. Arizona Bd. of Regents, 859 F.2d 732, 734 (9th Cir.1988), and we affirm.
Glair alleged that police officials Butts and Centeno violated his constitutional rights by conspiring to intimidate witnesses in an earlier federal action filed by Glair. The district court properly concluded that Glair failed to establish any triable issue of material fact in that he failed to adduce competent evidence that the two defendants conspired; or that they applied any force, intimidation, or threat to witnesses; or that their actions caused any cognizable injury. See id. at 735 (enumerating the elements of a claim under 42 U.S.C. § 1985(2)).
We grant Glair’s request that we take judicial notice of the record in Glair v. Butts, 21 Fed.Appx. 782 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.